While this court does not weigh evidence, it will examine the record to ascertain whether there is competent evidence to support the judgment of the court below. 2 Ohio Jurisprudence, 739, Section 658.
That has been done in the present case and a majority of the court is of the opinion that sufficient competent evidence was introduced against the accused to support the judgment of the lower court.
Wherefore, the judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, ZIMMERMAN and TURNER, JJ., concur.
HART and BELL, JJ., dissent.
WILLIAMS, J., not participating.